                                            Case 3:20-cv-05505-EMC Document 32 Filed 11/02/20 Page 1 of 28




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ARTHUR J. GALLAGHER & CO.,                         Case No. 20-cv-05505-EMC
                                   8                    Plaintiff,
                                                                                            ORDER GRANTING IN PART AND
                                   9              v.                                        DENYING IN PART DEFENDANTS’
                                                                                            MOTION TO DISMISS
                                  10     DON TARANTINO, et al.,
                                                                                            Docket No. 23
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14           Plaintiff Arthur J. Gallagher & Co. (“Gallagher”) has filed suit against four former

                                  15   employees and a competitor, Alliant Insurance Services (“Alliant”), who hired those former

                                  16   employees. Gallagher brings claims for, inter alia, breach of employment contract and trade

                                  17   secret misappropriation. Currently pending before the Court is Defendants’ motion to dismiss.

                                  18   Having considered the parties’ briefs and accompanying submissions, as well as the oral argument

                                  19   of counsel, the Court hereby GRANTS in part and DENIES in part Defendants’ motion.

                                  20                      I.         FACTUAL & PROCEDURAL BACKGROUND

                                  21           Gallagher alleges as follows in its complaint.

                                  22           Gallagher is “a global insurance brokerage and risk management services firm.” Compl. ¶

                                  23   9. Alliant offers the same services and is a direct competitor of Gallagher. See Compl. ¶ 50. The

                                  24   four individual defendants who left Gallagher and began working for Alliant are: Don Tarantino,

                                  25   Bernadette Heater, Michael Machette, and Spencer Brush.

                                  26   A.      Mr. Tarantino

                                  27           Before working for Gallagher, Mr. Tarantino was a stockholder, officer, and director of

                                  28   S.P. Tarantino Insurance Brokerage, Inc., “a full service retail insurance brokerage [that] offer[ed]
                                            Case 3:20-cv-05505-EMC Document 32 Filed 11/02/20 Page 2 of 28




                                   1   both risk management and commercial insurance.” Compl. ¶ 10. In July 2006, Gallagher

                                   2   acquired Tarantino Insurance Brokerage, and Gallagher hired Mr. Tarantino. Compl. ¶ 11.

                                   3           Mr. Tarantino entered into an employment contract with Gallagher, dated July 11, 2006.

                                   4   See Compl. ¶ 11 & Ex. A (Tarantino Agmt.). Under the contract, Mr. Tarantino agreed to protect

                                   5   Gallagher’s confidential information even after the termination of his employment. In addition,

                                   6   Mr. Tarantino agreed that, for two years after the termination of his employment, he would not

                                   7   solicit either Gallagher’s customers or its employees. See Compl. ¶ 12.

                                   8           While working at Gallagher, Mr. Tarantino “managed/oversaw the book of business that

                                   9   Tarantino Brokerage [had] sold [to] Gallagher in 2006.” Compl. ¶ 15. In 2009, Mr. Tarantino

                                  10   was “promoted to Chairman of Gallagher’s Bay Area operations.” Compl. ¶ 16. “In this role,

                                  11   [Mr.] Tarantino was responsible for assisting regional and branch management in various areas[,]

                                  12   including but not limited to providing advice and guidance in managing Gallagher’s San Francisco
Northern District of California
 United States District Court




                                  13   operations, identifying acquisition opportunities, and providing oversight over employees working

                                  14   on his accounts.” Compl. ¶ 16.

                                  15   B.      Mr. Machette

                                  16           Before working for Gallagher, Mr. Machette was a principal stockholder, officer, director,

                                  17   and/or key employee of Crist Elliott Machette Insurance Services, Inc., “a retail insurance

                                  18   brokerage offering risk management, commercial property/casualty, and personal lines of

                                  19   insurance products and services.” Compl. ¶ 13. In January 2008, Gallagher acquired Machette

                                  20   Insurance Services, and Mr. Machette went to work for Gallagher. See Compl. ¶¶ 13-14.

                                  21           Mr. Machette entered into an employment contract dated January 30, 2008. See Compl. ¶

                                  22   14 & Ex. B (Machette Agmt.). The agreement imposed confidentiality obligations and precluded

                                  23   solicitation of both Gallagher customers and Gallagher employees for two years after the

                                  24   termination of the employment relationship. See Compl. ¶ 14.

                                  25           While working at Gallagher, Mr. Machette “managed/oversaw the book of business that

                                  26   [Machette Insurance Services] sold [to Gallagher] in 2008.” Compl. ¶ 18. Mr. Machette’s title

                                  27   was Area President for the San Francisco area (based in Lafayette). See Compl. ¶ 18. “In that

                                  28   role, [Mr.] Machette acted as a senior producer of Gallagher, and assisted with managing
                                                                                        2
                                            Case 3:20-cv-05505-EMC Document 32 Filed 11/02/20 Page 3 of 28




                                   1   [Gallagher’s] operations in the Lafayette, California office.” Compl. ¶ 18.

                                   2   C.      Alliant

                                   3           In 2019, Alliant – which is a direct competitor of Gallagher – began to plan the defection

                                   4   of Gallagher employees from the San Francisco and Lafayette offices. Alliant focused first on the

                                   5   recruitment of Mr. Tarantino and Mr. Machette. See Compl. ¶ 19. Alliant targeted the two

                                   6   individuals because they were “key high-level Gallagher employees with substantial books of

                                   7   businesses.” Compl. ¶ 38.

                                   8           1.        Mr. Tarantino and Ms. Heater

                                   9           After Alliant successfully recruited Mr. Tarantino, Alliant and/or Mr. Tarantino recruited

                                  10   Ms. Heater. Ms. Heater had previously worked with Mr. Tarantino at Tarantino Insurance

                                  11   Brokerage, had joined Gallagher when Mr. Tarantino joined, and worked closely with Mr.

                                  12   Tarantino at Gallagher. (Like Mr. Tarantino, Ms. Heater had an employment contract with
Northern District of California
 United States District Court




                                  13   Gallagher. See Compl. ¶ 25 & Ex. C (Heater Agmt.)). After she was recruited, Alliant and/or Mr.

                                  14   Tarantino directed Ms. Heater to steal Gallagher’s confidential information and/or trade secrets.

                                  15   Alliant and/or Mr. Tarantino had Ms. Heater do the “dirty work” since she was a lower-level

                                  16   employee compared to Mr. Tarantino and this would conceal Mr. Tarantino’s involvement. See

                                  17   Compl. ¶ 21.

                                  18           In accordance with the directive she received, Ms. Heater began to “mass-email[]”

                                  19   Gallagher’s confidential information and/or trade secrets to her personal email account. See

                                  20   Compl. ¶ 21. In the months leading up to the resignation of Mr. Tarantino and Ms. Heater in July

                                  21   2020, see Compl. ¶ 29, Ms. Heater

                                  22                     sent hundreds of documents to her personal email account, including
                                                         (1) current Gallagher client lists, which include information on the
                                  23                     value of the clients’ claims over the years, client contacts, internal
                                                         notes regarding particular clients’ expectations and preferences; (2)
                                  24                     internal Gallagher documents and strategies regarding client policy
                                                         structuring, client premium reports, and extensive budget and other
                                  25                     financial information regarding Gallagher’s business; and (3) client
                                                         retention and renewal strategies and information, among other
                                  26                     confidential and/or trade secret information.
                                  27   Compl. ¶ 22 (identifying, in particular, specific documents sent in the April-June 2020 time

                                  28   period).
                                                                                           3
                                         Case 3:20-cv-05505-EMC Document 32 Filed 11/02/20 Page 4 of 28




                                   1          In addition to the above, Mr. Tarantino took direct action in violation of Gallagher’s rights.

                                   2   Most notably, in late June 2020, Mr. Tarantino took two Gallagher clients out to golf and dinner,

                                   3   purportedly on behalf of Gallagher but with the true goal of moving their business to Alliant. See

                                   4   Compl. ¶¶ 27-28. At around this same time, Ms. Heater sent to her personal email account key

                                   5   information about these two clients. See Compl. ¶ 28. Less than a month later, both Mr.

                                   6   Tarantino and Ms. Heater resigned from Gallagher – as well as Mr. Tarantino’s two sons who also

                                   7   worked there – and within days thereafter, the clients that Mr. Tarantino had “wined and dined on

                                   8   Gallagher’s dime . . . terminated their business relationship with Gallagher in favor of [Mr.]

                                   9   Tarantino at Alliant.” Compl. ¶¶ 29-30.

                                  10          2.      Mr. Machette and Mr. Brush

                                  11          A similar pattern played out with Mr. Machette and Mr. Brush. After Alliant successfully

                                  12   recruited Mr. Machette, Alliant and/or Mr. Machette recruited Mr. Brush. Mr. Brush was Mr.
Northern District of California
 United States District Court




                                  13   Machette’s son-in-law, had joined Gallagher in 2012 (several years after Mr. Machette had

                                  14   joined), and serviced many of the same Gallagher accounts as did Mr. Machette. Alliant directed

                                  15   Mr. Machette and Mr. Brush to steal confidential information and/or trade secrets from Gallagher,

                                  16   and they did so – e.g., sending client contact information and client policy information to Mr.

                                  17   Brush’s personal email account between April and July 2020, which was shortly before they

                                  18   resigned in July 2020. See Compl. ¶¶ 24, 34. Through his actions, Mr. Brush also violated the

                                  19   employment contract he had with Gallagher. See Compl. ¶ 25 & Ex. D (Brush Agmt.).

                                  20          3.      Pattern/Practice by Alliant

                                  21          Defendants have solicited both Gallagher customers and Gallagher employees to leave

                                  22   Gallagher in favor of Alliant – at times using information stolen from Gallagher in support of the

                                  23   solicitation. See, e.g., Compl. ¶ 28 (alleging that Ms. Heater stole information about the two

                                  24   clients that Mr. Tarantino wined and dined in June 2020); Compl. ¶ 34 (alleging that one

                                  25   Gallagher client who left in favor of Alliant was “one of the clients whose information [Mr.]

                                  26   Brush misappropriated in May and June of 2020”); Compl. ¶ 35 (alleging that “Defendants knew

                                  27   which employees to target at Gallagher and how much to offer based on misappropriated

                                  28   compensation and performance information the Individual Defendants acquired at Gallagher”).
                                                                                         4
                                            Case 3:20-cv-05505-EMC Document 32 Filed 11/02/20 Page 5 of 28




                                   1             As a result, “[a]s of August 5, 2020, . . . Defendants have successfully caused close to fifty

                                   2   (50) clients and 15 Gallagher employees to transfer to Alliant.” Compl. ¶ 44.

                                   3             Gallagher is not the only company to suffer harm from Alliant’s actions. Alliant has

                                   4   engaged in a pattern or practice of poaching customers and/or employees. Alliant has been sued in

                                   5   at least two other lawsuits (in Illinois federal court and Delaware state court); in both cases,

                                   6   temporary injunctive relief was issued against Alliant. See Compl. ¶ 42. See, e.g., Aon Risk Servs.

                                   7   Cos. v. Alliant Ins. Servs., 415 F. Supp. 3d 843, 852-53 (N.D. Ill. 2019) (in granting in part

                                   8   plaintiff’s motion for a temporary restraining order, ordering Alliant to return plaintiff’s

                                   9   confidential information and barring Alliant from soliciting former clients – but not merely

                                  10   accepting or servicing them); Mt. W. Series of Lockton Cos., LLC v. Alliant Ins. Servs., No. 2019-

                                  11   0226-JTL, 2019 Del. Ch. LEXIS 231, at *68 (Ch. June 20, 2019) (in granting plaintiff’s motion

                                  12   for a preliminary injunction, prohibiting Alliant from, e.g., soliciting customers or employees). It
Northern District of California
 United States District Court




                                  13   appears that both of these cases settled.

                                  14   D.        Causes of Action

                                  15             Based on, inter alia, the above allegations, Gallagher asserts the following claims for

                                  16   relief:

                                  17                (1)     Breach of employment contract (all four individual defendants).

                                  18                (2)     Federal trade secret misappropriation (all Defendants). See 18 U.S.C. § 1832 et

                                  19                        seq.

                                  20                (3)     Trade secret misappropriation in violation of California Civil Code § 3426 et

                                  21                        seq. (all Defendants).

                                  22                (4)     Breach of fiduciary duty (Mr. Tarantino and Mr. Machette only).

                                  23                (5)     Aiding and abetting of unlawful client and employee solicitation, breach of

                                  24                        fiduciary duty, and trade secret and confidential information misappropriation

                                  25                        (Alliant only).

                                  26                (6)     Intentional interference with prospective economic advantage (all Defendants).

                                  27                (7)     Intentional interference with contractual relations (Alliant only).

                                  28                (8)     Violation of California Business & Professions Code § 17200 (all Defendants).
                                                                                           5
                                            Case 3:20-cv-05505-EMC Document 32 Filed 11/02/20 Page 6 of 28




                                   1              (9)     Unjust enrichment (all Defendants).

                                   2              (10)    Conspiracy (all Defendants).

                                   3              (11)    Temporary and permanent injunctive relief (all Defendants).

                                   4                                          II.      DISCUSSION

                                   5   A.      Legal Standard

                                   6           Federal Rule of Civil Procedure 8(a)(2) requires a complaint to include “a short and plain

                                   7   statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A

                                   8   complaint that fails to meet this standard may be dismissed pursuant to Federal Rule of Civil

                                   9   Procedure 12(b)(6). See Fed. R. Civ. P. 12(b)(6). To overcome a Rule 12(b)(6) motion to dismiss

                                  10   after the Supreme Court’s decisions in Ashcroft v. Iqbal, 556 U.S. 662 (2009), and Bell Atlantic

                                  11   Corp. v. Twombly, 550 U.S. 544 (2007), a plaintiff’s “factual allegations [in the complaint] ‘must

                                  12   . . . suggest that the claim has at least a plausible chance of success.’” Levitt v. Yelp! Inc., 765
Northern District of California
 United States District Court




                                  13   F.3d 1123, 1135 (9th Cir. 2014). The court “accept[s] factual allegations in the complaint as true

                                  14   and construe[s] the pleadings in the light most favorable to the nonmoving party.” Manzarek v. St.

                                  15   Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008). But “allegations in a

                                  16   complaint . . . may not simply recite the elements of a cause of action [and] must contain sufficient

                                  17   allegations of underlying facts to give fair notice and to enable the opposing party to defend itself

                                  18   effectively.” Levitt, 765 F.3d at 1135 (internal quotation marks omitted). “A claim has facial

                                  19   plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

                                  20   inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. “The

                                  21   plausibility standard is not akin to a probability requirement, but it asks for more than a sheer

                                  22   possibility that a defendant has acted unlawfully.” Id. (internal quotation marks omitted).

                                  23   B.      Breach of Contract

                                  24           Gallagher has asserted a breach-of-contract claim against each of the individual defendants

                                  25   – i.e., Mr. Tarantino, Mr. Machette, Ms. Heater, and Mr. Brush. According to Gallagher, Mr.

                                  26   Tarantino and Mr. Machette each breached his employment agreement by (1) soliciting Gallagher

                                  27   clients and Gallagher employees to leave Gallagher for Alliant and (2) taking Gallagher’s

                                  28   confidential information and trade secrets with him to Alliant. See Compl. ¶ 57(a)-(b). As to Ms.
                                                                                          6
                                         Case 3:20-cv-05505-EMC Document 32 Filed 11/02/20 Page 7 of 28




                                   1   Heater and Mr. Brush, Gallagher asserts a breach of the employment agreement based on their

                                   2   taking of Gallagher confidential information and trade secrets to Alliant. See Compl. ¶ 57(c).

                                   3          Defendants move for dismissal of the breach-of-contract claim in its entirety, asserting the

                                   4   following arguments:

                                   5               (1) As to Mr. Tarantino and Mr. Machette, the employment contracts have “expired”

                                   6                  and therefore cannot be enforced.

                                   7               (2) As to Mr. Tarantino and Mr. Machette, the noncompete provisions the employment

                                   8                  contracts are unenforceable based on California Business & Professions Code §

                                   9                  16600, which prohibits restrictions on employee mobility.

                                  10               (3) As to all four individual defendants, Gallagher has failed to allege a plausible claim

                                  11                  for breach of contract.

                                  12          1.      Mr. Tarantino and Mr. Machette: “Expiration” of Employment Agreements
Northern District of California
 United States District Court




                                  13          As noted above, Defendants argue first that the contract claims against Mr. Tarantino and

                                  14   Mr. Machette should be dismissed because their employment agreements have “expired” and

                                  15   therefore are unenforceable.

                                  16          Section 1 of each individual’s contract addresses the term of employment.

                                  17                  •   Mr. Tarantino: “The Corporation employs the Executive and the Executive

                                  18                      agrees to serve as an employee of the Corporation . . . for a term (the ‘Term of

                                  19                      Employment’) beginning on July 1, 2006 and ending on June 30, 2011, unless

                                  20                      earlier terminated under Section 4 or 5. . . . Employment of the Executive shall

                                  21                      not necessarily cease as of the expiration of the Term of Employment; however,

                                  22                      employment thereafter shall be on an at will basis.” Tarantino Agmt. § 1.

                                  23                  •   Mr. Machette: “The Corporation employs the Executive and the Executive

                                  24                      agrees to serve as an employee of the Corporation . . . for a term (the ‘Term of

                                  25                      Employment’) beginning on January 30, 2008 and ending on January 30, 2013

                                  26                      unless earlier terminated under Section 5. . . . Employment of the Executive

                                  27                      shall not necessarily cease as of the expiration of the Term of Employment;

                                  28
                                                                                          7
                                         Case 3:20-cv-05505-EMC Document 32 Filed 11/02/20 Page 8 of 28




                                   1                      however, employment thereafter shall be on an at will basis.” Machette Agmt.

                                   2                      § 1.

                                   3          Defendants argue that, based on § 1 of each agreement, when the “Term of Employment”

                                   4   ended (in June 2011 for Mr. Tarantino and January 2013 for Mr. Machette), the written terms of

                                   5   the contract – including, e.g., the no solicitation provisions – also ended, notwithstanding the fact

                                   6   that each individual continued to work for Gallagher as an at-will employee. According to

                                   7   Defendants, “[w]hatever restrictions may apply to Mr. Tarantino and Mr. Machette after the

                                   8   termination of their ‘Term of Employment’ are determined by the terms of their subsequent at-will

                                   9   employment with Gallagher, and not the terms of their expired written agreements.” Mot. at 6.

                                  10          Defendants’ argument lacks merit. The restrictive terms of the employment agreements

                                  11   (which are in § 8) do not make reference to the “Term of Employment”; rather, they refer to the

                                  12   “termination of . . . employment,” and “employment” is a broad enough term to cover not just the
Northern District of California
 United States District Court




                                  13   “Term of Employment” set forth in the agreements but also at-will employment which continued

                                  14   thereafter. For example:

                                  15                  For a period equal to the longer of (i) five (5) years after the Closing
                                                      Date, or (ii) two (2) years following the termination of the
                                  16                  Executive’s employment with the Corporation or any of its affiliates
                                                      (as applicable) for any reason whatsoever, the Executive will not,
                                  17                  directly or indirectly, solicit . . . the renewal, discontinuance or
                                                      replacement of any insurance . . . for: (x) any account of the
                                  18                  Corporation or any of its affiliates; or (y) any Prospective Account
                                                      of the Corporation or any of its affiliates, it being understood and
                                  19                  agreed that this Section 8(c) does not restrict or limit Section 8(b) or
                                                      any other provision of Section 8. For purposes of Sections 7 and 8
                                  20                  hereof, all references to “the Corporation” shall be deemed to
                                                      include the Acquired Business.
                                  21

                                  22   Tarantino Agmt. § 8(c) (emphasis added). Mr. Tarantino and Mr. Machette remained in

                                  23   Gallagher’s “employment” after the term of their Term of Employment in their agreements had

                                  24   expired.

                                  25          Furthermore, as Gallagher points out,

                                  26                  limiting the Section 8 restrictive covenants to only the initial Term
                                                      of Employment would lead to an absurd result; that is, [Mr.]
                                  27                  Tarantino and [Mr.] Machette could not solicit or divert the business
                                                      they sold to Gallagher during the initial Term of Employment, but
                                  28                  could do so during their continuing [at-will] employment.
                                                                                         8
                                         Case 3:20-cv-05505-EMC Document 32 Filed 11/02/20 Page 9 of 28




                                   1   Opp’n at 4.

                                   2          Finally, Judge Wilken’s decision in Arthur J. Gallagher & Co. v. Lang, No. C 14-0909

                                   3   CW, 2014 U.S. Dist. LEXIS 71286 (N.D. Cal. May 23, 2014), supports this Court’s conclusion.

                                   4   In Lang, Gallagher sued a former employee for, inter alia, breach of an employment contract after

                                   5   he resigned from the company and formed a new insurance brokerage firm, and several clients left

                                   6   Gallagher in favor of the defendant’s new firm. See id. at *3. Section 1 of the defendant’s

                                   7   employment contract covered the term of employment and provided as follows:

                                   8                  The Corporation [Gallagher] employs the Executive [Lang] and the
                                                      Executive agrees to serve as an employee of the Corporation with
                                   9                  the duties set forth in Section 2 for a term (the “Contract Term”)
                                                      beginning on September 10, 2008 and ending on August 31, 2011
                                  10                  unless earlier terminated under Section 5. Employment of the
                                                      Executive shall not necessarily cease as of the expiration of the
                                  11                  Contract Term; however, employment thereafter shall be on an at
                                                      will basis but shall be subject to the requirements of Section 5(b)
                                  12                  and Section 5(c) hereof.
Northern District of California
 United States District Court




                                  13   Id. at *2. “Section 8 [of the employment contract] contained various non-competition and non-

                                  14   solicitation provisions governing [the defendant’s] relationships with [Gallagher’s] clients and

                                  15   employees for up to two years after he ceased working for the firm.” Id.

                                  16          In a motion to dismiss, the defendant challenged Gallagher’s claim for breach of contract.

                                  17   According to the defendant, other than §§ 5(b) and 5(c), “all of the provisions of the employment

                                  18   agreement that Gallagher seeks to enforce [i.e., the noncompetition and nonsolicitation provisions]

                                  19   lapsed in August 2011, more than two years before he allegedly breached them.” Id. at *5. Judge

                                  20   Wilken rejected the argument:

                                  21                  Although [§ 1 which provides for at-will employment after the
                                                      “Contract Term”] set forth the terms by which each party could
                                  22                  terminate the employment relationship after August 2011, it was not
                                                      intended to render every other provision of the agreement
                                  23                  unenforceable after that date. Several provisions of the agreement,
                                                      including the non-competition and non-solicitation provisions at
                                  24                  issue here, expressly state that they will apply for a period following
                                                      the conclusion of the employment relationship. See, e.g., id. at 16
                                  25                  (providing that Lang’s non-competition and non-solicitation
                                                      obligations would remain in effect “for a period equal to two (2)
                                  26                  years following the termination of [Lang’s] employment”). Other
                                                      provisions of the agreement expressly state that they will only apply
                                  27                  “during the Contract Term” and “prior to the end of the Contract
                                                      Term,” id. at 2, 5, 7 (emphasis added). Thus, the contract explicitly
                                  28                  distinguishes between provisions that lapse in August 2011 and
                                                                                         9
                                           Case 3:20-cv-05505-EMC Document 32 Filed 11/02/20 Page 10 of 28



                                                          provisions – other than Sections 5(b) and 5(c) – which apply after
                                   1                      that date. Because the Court must give effect to these distinctions, it
                                                          must reject Lang’s construction of the employment agreement as a
                                   2                      matter of law.
                                   3   Id. at *6-7 (emphasis added).

                                   4             As indicated by the above, Judge Wilken’s interpretation of § 1 in the employment

                                   5   agreement accords with the Court’s interpretation of § 1 in the employment agreements here.

                                   6   Furthermore, the Court notes that Mr. Tarantino and Mr. Machette’s employment agreements –

                                   7   like the Lang defendant’s employment agreement – also included provisions that were clearly

                                   8   limited in application to “during the Term of Employment” and “prior to the end of the Term of

                                   9   Agreement.” See, e.g., Tarantino Agmt. § 2(a) (“The Executive agrees during the Term of

                                  10   Employment to solicit, handle business for, sell insurance or render services related to insurance

                                  11   on behalf of the Corporation and its subsidiaries and to perform such other duties and assignments

                                  12   relating to the business of the Corporation and its subsidiaries as the management of the
Northern District of California
 United States District Court




                                  13   Corporation reasonably directs.”); Tarantino Agmt. § 3(c) (“During the Term of Employment, the

                                  14   Executive shall enjoy the customary benefits afforded to employees of the Corporation.”);

                                  15   Tarantino Agmt. § 5(a) (“Corporation shall have the right to terminate the employment of

                                  16   Executive prior to the end of the Term of Employment and with no liability on the part of the

                                  17   Corporation [under certain circumstances.]”).

                                  18             Accordingly, the Court rejects Defendants’ contention that the Tarantino and Machette

                                  19   employment agreements are not enforceable because they “expired.”

                                  20             2.       Mr. Tarantino and Mr. Machette: Noncompete Provisions

                                  21             Defendants argue that, even if the Tarantino and Machette agreements can be enforced, the

                                  22   contract claims based on alleged breach of the noncompete provisions should be dismissed. Both

                                  23   Mr. Tarantino and Mr. Machette’s employment contracts with Gallagher contained noncompete

                                  24   provisions, including but not limited to the following1:

                                  25                  •   “For a period equal to the longer of (i) five (5) years after the Closing Date, or (ii)

                                  26                      two (2) years following the termination of the Executive’s employment with the

                                  27

                                  28   1
                                           Although there are additional noncompete provisions, these are the most restrictive.
                                                                                        10
                                         Case 3:20-cv-05505-EMC Document 32 Filed 11/02/20 Page 11 of 28




                                   1                    Corporation or any of its affiliates (as applicable) for any reason whatsoever, the

                                   2                    Executive will not, directly or indirectly, solicit . . . the renewal, discontinuance or

                                   3                    replacement of any insurance . . . for: (x) any account of the Corporation or any of

                                   4                    its affiliates; or (y) any Prospective Account of the Corporation or any of its

                                   5                    affiliates, it being understood and agreed that this Section 8(c) does not restrict or

                                   6                    limit Section 8(b) or any other provision of Section 8. For purposes of Sections 7

                                   7                    and 8 hereof, all references to ‘the Corporation’ shall be deemed to include the

                                   8                    Acquired Business.” Tarantino Agmt. § 8(c); Machette Agmt. § 8(c).

                                   9                •   “[F]or a period equal to the longer of (i) five (5) years after the Closing Date, or (ii)

                                  10                    two (2) years following the termination of the employment of the Executive with

                                  11                    the Corporation or its affiliates (as applicable) for any reason whatsoever, the

                                  12                    Executive will not, directly or indirectly, solicit . . . any employee of the
Northern District of California
 United States District Court




                                  13                    Corporation or its affiliates to leave the employ of the Corporation or its affiliates.”

                                  14                    Tarantino Agmt. § 8(d); Machette Agmt. § 8(d).

                                  15             Defendants argue that these noncompete provisions are unenforceable based on California

                                  16   Business & Professions Code § 16600. Section 16600 provides: “Except as provided in this

                                  17   chapter, every contract by which anyone is restrained from engaging in a lawful profession, trade,

                                  18   or business of any kind is to that extent void.” Cal. Bus. &. Prof. Code § 16600. As noted by the

                                  19   California Supreme Court, “section 16600 evinces a settled legislative policy in favor of open

                                  20   competition and employee mobility.” Edwards v. Arthur Andersen LLP, 44 Cal. 4th 937, 946

                                  21   (2008).

                                  22             In response, Gallagher invokes an exception to 16600. That exception – found in § 16601

                                  23   – states in relevant part as follows:

                                  24                    Any person who sells the goodwill of a business, or any owner of a
                                                        business entity selling or otherwise disposing of all of his or her
                                  25                    ownership interest in the business entity . . . , may agree with the
                                                        buyer to refrain from carrying on a similar business within a
                                  26                    specified geographic area in which the business so sold, or that of
                                                        the business entity, division, or subsidiary has been carried on, so
                                  27                    long as the buyer . . . carries on a like business therein.
                                  28   Id. § 16601. According to Gallagher, because Mr. Tarantino and Mr. Machette each sold their
                                                                                           11
                                         Case 3:20-cv-05505-EMC Document 32 Filed 11/02/20 Page 12 of 28




                                   1   businesses to Gallagher, Gallagher can fairly restrict their ability to compete under § 16601.

                                   2          Covenants not to compete typically “have their genesis in either an employer-employee

                                   3   relationship, or in the sale of the ‘goodwill’ of a business.” Monogram Indus., Inc. v. Sar Indus.,

                                   4   Inc., 64 Cal. App. 3d 692, 697 (1976). The latter kind of covenant is more likely to be enforced –

                                   5   consistent with § 16601 – and is designed to prevent unfair competition.

                                   6                  In the case of the sale of the goodwill of a business it is “unfair” for
                                                      the seller to engage in competition which diminishes the value of the
                                   7                  asset he sold. In order to protect the buyer from that type of “unfair”
                                                      competition, a covenant not to compete will be enforced to the
                                   8                  extent that it is reasonable and necessary in terms of time, activity
                                                      and territory to protect the buyer’s interest.
                                   9

                                  10   Id. at 698. “One of the primary goals of section 16601 is to protect the buyer’s interest in

                                  11   preserving the goodwill of the acquired corporation.” Hilb, Rogal & Hamilton Ins. Servs. v. Robb,

                                  12   33 Cal. App. 4th 1812, 1825 (1995).
Northern District of California
 United States District Court




                                  13          Defendants argue that the noncompete provisions in Mr. Tarantino and Mr. Machette’s

                                  14   employment agreements are not reasonable and necessary. For example, Defendants attack the

                                  15   time restriction in each noncompete provision. Defendants point out that the time restriction is not

                                  16   simply tied to the date Mr. Tarantino or Mr. Machette sold his businesses to Gallagher; rather, the

                                  17   restriction extends to two years after the employment relationship is terminated. As a result, even

                                  18   though Mr. Tarantino and Mr. Machette sold their companies back in 2006 and 2008, Gallagher is

                                  19   seeking to restrict their ability to compete until 2022 – 14 to 16 years later – which goes well

                                  20   beyond the need to protect Gallagher’s interest in preserving the goodwill of the acquired

                                  21   companies. As another example, Defendants attack the activity restriction in each noncompete

                                  22   provision. Defendants point out that the activity restriction “bar[s] Mr. Tarantino and Mr.

                                  23   Machette from servicing, receiving or otherwise handling business of any [Gallagher] customers

                                  24   and prospective customers, which goes far beyond protecting the goodwill of just the customers of

                                  25   the acquired businesses.” Mot. at 10 (emphasis in original).

                                  26          The Court agrees with Defendants that the time restriction is problematic. As Defendants

                                  27   note, the time restriction is tied not just to the date of acquisition of Tarantino Insurance Brokerage

                                  28   or Machette Insurance Services but also to the date of Mr. Tarantino or Mr. Machette’s
                                                                                         12
                                         Case 3:20-cv-05505-EMC Document 32 Filed 11/02/20 Page 13 of 28




                                   1   termination from employment – which means that the restriction could continue for years. A

                                   2   restriction tied to a date of employment rather than time of sale bears no demonstrative

                                   3   relationship to goodwill. The provision could remain in force for decades after the sale. See

                                   4   Fillpoint, LLC v. Maas, 208 Cal. App. 4th 1170, 1182-83 (2012) (indicating that there was no

                                   5   problem with a covenant not to compete limited to the three-year period after one company

                                   6   acquired the other; but finding problematic a covenant not to compete that prevented the

                                   7   individual, “for one year after the termination of his employment, from [e.g.] making sales

                                   8   contacts or making actual sales to anyone who was [the acquired company’s] customer or potential

                                   9   customer during the two years preceding the termination of [his] employment”). Gallagher points

                                  10   out that there was a similar time restriction in Alliant Insurance Services, Inc. v. Gaddy, 159 Cal.

                                  11   App. 4th 1292 (2008), where the court affirmed a preliminary injunction that enforced a covenant

                                  12   not to compete containing the following temporal restriction: “‘the later of (i) five years after the
Northern District of California
 United States District Court




                                  13   Economic Effective Date or (ii) three (3) years after the effective date on which such Seller’s

                                  14   employment, if any, with the Company . . . terminates.’” Id. at 1296. However, Gaddy did not

                                  15   address the temporal restriction on the merits. As a practical matter, there was not much

                                  16   difference in Gaddy between the five years after the Economic Effective Date (March 2009) and

                                  17   the three years after the defendant’s employment with the company terminated (October 2009).

                                  18          Furthermore, here, the Court is presented with not just a restriction on time but also one on

                                  19   activity. In Strategix, Ltd. v. Infocrossing West., Inc., 142 Cal. App. 4th 1068 (2006), the court

                                  20   addressed an activity restriction, distinguishing between a nonsolicitation provision that is limited

                                  21   to the acquired business’s customers/employees and one that also extends to the acquiring

                                  22   business’s customers/employees, particularly because § 16601 refers to “the business so sold.”

                                  23   Cal. Bus. & Prof. Code § 16601.

                                  24                  [W]e conclude courts may enforce nonsolicitation covenants barring
                                                      the seller from soliciting the sold business’s employees and
                                  25                  customers. These covenants prevent the seller from unfairly
                                                      depriving the buyer of the full value of its acquisition, including its
                                  26                  goodwill. The sold business’s goodwill is the “‘expectation of …
                                                      that patronage which has become an asset of the business.’” A
                                  27                  covenant not to solicit the sold business’s employees and customers
                                                      prevents the seller from eroding the very goodwill it sold, while
                                  28                  allowing the seller otherwise to pursue its chosen business with
                                                                                         13
                                         Case 3:20-cv-05505-EMC Document 32 Filed 11/02/20 Page 14 of 28



                                                      whatever employees and customers it can attract.
                                   1
                                                      On the other hand, nonsolicitation covenants barring the seller from
                                   2                  soliciting all employees and customers of the buyer, even those who
                                                      were not former employees or customers of the sold business,
                                   3                  extend their anticompetitive reach beyond “the business so sold.”
                                                      They do more than ensure the buyer receives the full value of the
                                   4                  business it bought, whose goodwill does not include “‘the patronage
                                                      of the general public.’” The covenants would give the buyer broad
                                   5                  protection against competition wherever it happens to have
                                                      employees or customers, at the expense of the seller’s fundamental
                                   6                  right to compete for employees and customers in the marketplace.
                                   7   Strategix, 142 Cal. App. 4th at 1073.

                                   8          The court went on to note that

                                   9                  practical concerns [also] militate against barring the seller from
                                                      soliciting the buyer’s employees and customers, rather than the sold
                                  10                  business’s employees and customers. The seller presumably is
                                                      familiar with the sold business’s employees and customers as of the
                                  11                  date of sale. Thus, the seller has some basis for determining who it
                                                      may and may not solicit pursuant to the nonsolicitation covenants.
                                  12                  But the seller is far less likely to be familiar with the buyer’s
Northern District of California




                                                      employees and customers, especially as time passes. “An injunction
 United States District Court




                                  13                  must be narrowly drawn to give the party enjoined reasonable notice
                                                      of what conduct is prohibited.” Sellers would lack that reasonable
                                  14                  notice if courts enforced nonsolicitation covenants directed at the
                                                      buyer’s employees and customers.
                                  15

                                  16   Id. at 1074.

                                  17          Here, the nonsolicitation provisions apply not only to Mr. Tarantino’s and Mr. Machette’s

                                  18   old businesses, but also to all of Gallagher’s accounts. For example, as indicated above, § 8(c) of

                                  19   each individual’s employment agreement provides that the individual “will not, directly or

                                  20   indirectly, solicit . . . the renewal, discontinuance or replacement of any insurance . . . for: (x) any

                                  21   account of the Corporation or any of its affiliates . . . . For purposes of Sections 7 and 8 hereof,

                                  22   all references to ‘the Corporation’ shall be deemed to include the Acquired Business.” Tarantino

                                  23   Agmt. § 8(c); Machette Agmt. § 8(c) (emphasis added). Thus, § 8(c) goes beyond the “Acquired

                                  24   Business” and applies broadly to the entire “Corporation.” This exceeds the scope of any

                                  25   exemption under § 16601.

                                  26          Gallagher acknowledges the principle articulated in Strategix but contends that Gaddy, 159

                                  27   Cal. App. 4th at 1292, creates an exception that rule – i.e., where the seller of the acquired

                                  28   company goes on to become an employee of the purchasing company. According to Gallagher, in
                                                                                          14
                                           Case 3:20-cv-05505-EMC Document 32 Filed 11/02/20 Page 15 of 28




                                   1   such a circumstance, it is appropriate to have a nonsolicitation provision that applies more broadly

                                   2   to customers/employees of the purchasing company, and not just those of the acquired company.

                                   3   Gallagher’s argument, however, is not convincing. In Gaddy, the court justified a nonsolicitation

                                   4   provision that applied to customers/employees of the purchasing company because “[a] covenant

                                   5   for an employee not to solicit the employer’s clients upon termination of the employment may be

                                   6   valid if necessary to protect the employer’s trade secrets.” Id. at 1306 (emphasis added; noting

                                   7   that confidential client information was used to solicit). This reasoning has nothing to do with the

                                   8   seller of the acquired company having some kind of special status or a need to preserve the

                                   9   goodwill of the acquired company.

                                  10           Furthermore, Gaddy was issued prior to the California Supreme Court’s decision in

                                  11   Edwards v. Arthur Andersen LLP, 44 Cal. 4th 937 (2008). There, the court declined to “address

                                  12   the applicability of the so-called trade secret exception to section 16600.” Id. at 946 n.4. Post-
Northern District of California
 United States District Court




                                  13   Edwards, there is not a clear consensus as to whether there is such an exception to § 16600,

                                  14   although courts still have the ability “to enjoin the misuse of trade secrets as an independent

                                  15   wrong, either as a tort or a violation of the Unfair Competition Law.”2 Richmond Techs., Inc. v.

                                  16   Aumtech Bus. Sols., No. 11-CV-02460-LHK, 2011 U.S. Dist. LEXIS 71269, at *60 (N.D. Cal.

                                  17   July 1, 2011).

                                  18           Accordingly, in light of both the timing restriction and the activity restriction, the Court

                                  19   concludes that the noncompete provisions in Mr. Tarantino and Mr. Machette’s employment

                                  20   agreements are not enforceable; the provisions do not fall within the protection afforded by §

                                  21   16601 exception. In so holding, the Court notes that Gallagher did not contend that any illegality

                                  22   in the noncompete provisions is capable of being severed, which would allow for enforcement of

                                  23   more narrowly tailored noncompete provisions. Even if it had, the Court would reject the

                                  24   argument. In Strategix, the court noted that

                                  25
                                       2
                                  26     Another possibility is that the contract between the parties will have a confidentiality provision
                                       that independently provides for protection for trade secrets. See Artec Grp., Inc. v. Klimov, No.
                                  27   15-cv-03449-EMC, 2016 U.S. Dist. LEXIS 170194, at *9 (N.D. Cal. Dec. 8, 2016) (citing a case
                                       where the so-called trade secret exception to § 16600 was deemed not necessary because the
                                  28   agreement at issue already contained a separate provision that provided protection for trade
                                       secrets).
                                                                                         15
                                           Case 3:20-cv-05505-EMC Document 32 Filed 11/02/20 Page 16 of 28




                                   1                  [c]ourts have “blue penciled” noncompetition covenants with
                                                      overbroad or omitted geographic and time restrictions to include
                                   2                  reasonable limitations. But courts will not strike a new bargain for
                                                      the parties “for the purpose of saving an illegal contract.” In
                                   3                  Kolani, the court declined to “rewrite the broad covenant not to
                                                      compete into a narrow bar on theft of confidential information.”
                                   4                  We decline to rewrite overbroad covenants not to solicit [the
                                                      purchasing company] Infocrossing’s employees and customers into
                                   5                  narrow bars against soliciting [the acquired company] Strategix’s
                                                      former employees and customers. Had the parties intended to reach
                                   6                  such limited – and enforceable – covenants, they could have
                                                      negotiated for them. We will not do so for the parties now.
                                   7
                                       Strategix, 142 Cal. App. 4th at 1074; cf. Armendariz v. Found. Health Psychcare Servs., Inc., 24
                                   8
                                       Cal. 4th 83, 124 (2000) (in discussing an agreement to arbitrate, noting that “multiple defects
                                   9
                                       indicate a systematic effort to impose arbitration on an employee not simply as an alternative to
                                  10
                                       litigation, but as an inferior forum that works to the employer’s advantage”). The Strategix
                                  11
                                       rationale is equally applicable to the instant case.3
                                  12
Northern District of California
 United States District Court




                                  13

                                  14
                                       3
                                  15     The Court acknowledges that there are some noncompete provisions in Mr. Tarantino and Mr.
                                       Machette’s employment contracts that include only the time restriction above and not the activity
                                  16   restriction (i.e., the activity restriction in these noncompete provisions is only with respect to the
                                       acquired business and does not extend more broadly to the acquiring business). See, e.g.,
                                  17   Tarantino Agmt. § 8(b); Machette Agmt. § 8(b). An argument could be made that these
                                       noncompete provisions (such as § 8(b)) should be upheld as reasonable because they are less
                                  18   restrictive than the noncompete provisions described above (such as § 8(c)).

                                  19          To be sure, the employment agreements each contain a severance clause. Section 11(e) of
                                       the Tarantino Agreement provides:
                                  20
                                                      To the extent that any of the terms set forth in this Agreement or any
                                  21                  word, phrase, clause or sentence is found to be illegal or
                                                      unenforceable for any reason, such word, phrase, clause or sentence
                                  22                  shall be modified or deleted in such manner so as to afford the
                                                      Corporation and its affiliates the fullest protection commensurate
                                  23                  with making this Agreement, as modified, legal and enforceable
                                                      under applicable laws, and the balance of this Agreement shall not
                                  24                  be affected thereby, the balance being construed as severable and
                                                      independent.
                                  25
                                       Tarantino Agmt. § 11(e). The Machette Agreement has the same provision. See Machette Agmt.
                                  26   § 11(e). However, severance is not easy here. Even though the scope of activity barred by § 8(b)
                                       is not as problematic as § 8(d), its time limit is. To sever, the Court would have to blue-line the
                                  27   terms of the agreements. Furthermore, the Court is reluctant to consider the less restrictive
                                       noncompete provision in isolation. In the spirit of Strategix, the noncompete provisions of both §§
                                  28   8(b) and 8(d) should be considered in conjunction given their overlapping and overarching
                                       purpose.
                                                                                           16
                                         Case 3:20-cv-05505-EMC Document 32 Filed 11/02/20 Page 17 of 28




                                   1           3.      All Individual Defendants: Failure to State a Claim for Relief

                                   2           Finally, Defendants argue that the breach-of-contract claim should be dismissed for failure

                                   3   to state a claim for relief. Because the Court has found the noncompete provisions contained in

                                   4   Mr. Tarantino and Mr. Machette’s agreements unenforceable (and there are no noncompete

                                   5   provisions in Ms. Heater and Mr. Brush’s agreements), the only question here is whether the four

                                   6   individual defendants plausibly breached their employment contracts by violating the

                                   7   confidentiality provisions contained therein. See, e.g., Tarantino Agmt. § 7(b) (providing that

                                   8   employee “has had and will be granted otherwise prohibited access to confidential and proprietary

                                   9   data of the Corporation and its affiliates . . . which is not known either to their competitors or

                                  10   within the insurance agency, consulting and brokerage business generally”; further providing that

                                  11   employee “will not, at any time during his employment by the Corporation or thereafter, directly

                                  12   or indirectly, divulge such Confidential Information or make use of it for his own purposes or the
Northern District of California
 United States District Court




                                  13   purposes of another”); Machette Agmt. § 7(b) (providing the same); Heater Agmt. ¶ 5 (containing

                                  14   a similar provision); Brush Decl. ¶ 2(B) (containing a similar provision). This analysis is largely

                                  15   the same as that below – i.e., has Gallagher plausibly alleged a claim for trade secret

                                  16   misappropriation? See infra. As discussed below, the Court concludes that Gallagher has

                                  17   plausibly alleged a claim for trade secret misappropriation against the four individual defendants.

                                  18   Therefore, it has also plausibly alleged a breach of the confidentiality provisions in the

                                  19   employment contracts as well.

                                  20   C.      Trade Secret Misappropriation (Federal and State)

                                  21           Gallagher’s trade secret misappropriation claim – brought pursuant to federal and state law

                                  22   – has been asserted against all Defendants. In their motion to dismiss, Defendants primarily make

                                  23   two arguments in favor of dismissal of the misappropriation claims: (1) Gallagher has failed to

                                  24   identify the trade secrets at issue with sufficient specificity; and (2) Gallagher has failed to state a

                                  25   claim for relief that any defendant acquired, disclosed, or used a trade secret.

                                  26           1.      Identification of Trade Secrets

                                  27           As noted above, Defendants first contend that the trade secret misappropriation claim

                                  28   should be dismissed because Gallagher fails to adequately identify the trade secrets at issue.
                                                                                          17
                                         Case 3:20-cv-05505-EMC Document 32 Filed 11/02/20 Page 18 of 28




                                   1                  Courts have held that the DTSA and the CUTSA share the same
                                                      pleading requirements for the identification of trade secrets. “[A]
                                   2                  plaintiff need not ‘spell out the details of the trade secret.’”
                                                      However, the plaintiff must “describe the subject matter of the trade
                                   3                  secret with sufficient particularity to separate it from matters of
                                                      general knowledge in the trade or of special persons who are skilled
                                   4                  in the trade, and to permit the defendant to ascertain at least the
                                                      boundaries within which the secret lies.”
                                   5

                                   6   Alta Devices, Inc. v. LG Elecs., Inc., 343 F. Supp. 3d 868, 880-81 (N.D. Cal. 2018).

                                   7          With respect to Mr. Tarantino and Ms. Heater (and thereby Alliant as well), Gallagher

                                   8   alleges the theft of the following:

                                   9                  (1) current Gallagher client lists, which include information on the
                                                      value of the clients’ claims over the years, client contacts, internal
                                  10                  notes regarding particular clients’ expectations and preferences; (2)
                                                      internal Gallagher documents and strategies regarding client policy
                                  11                  structuring, client premium reports, and extensive budget and other
                                                      financial information regarding Gallagher’s business; and (3) client
                                  12                  retention and renewal strategies and information, among other
Northern District of California
 United States District Court




                                                      confidential and/or trade secret information.
                                  13

                                  14   Compl. ¶ 22. Gallagher goes on in, in ¶ 22 of the complaint, to give examples of specific

                                  15   documents (which Ms. Heater emailed to her personal email account).

                                  16          For Mr. Machette and Mr. Brush (and thereby Alliant again), Gallagher alleges the

                                  17   misappropriated information was “clients’ contact information and policy information” (which

                                  18   Mr. Brush emailed to his personal email account). Compl. ¶ 24.

                                  19          The trade secrets have been sufficiently pled. As indicated above, the basic test is (1)

                                  20   whether something beyond general knowledge is being claimed and (2) whether there is enough

                                  21   specificity to put the defendant on notice of what the theft is about. Clearly, that test has been met

                                  22   to the extent Gallagher claims misappropriation by Mr. Tarantino and Ms. Heater. Based on the

                                  23   description provided in ¶ 22 of the complaint, it is plausible that something other than general

                                  24   knowledge is at issue (e.g., client preferences, business strategies on client policy structuring and

                                  25   client retention and renewal, internal budgets). Furthermore, Gallagher identified in ¶ 22 nine

                                  26   specific documents that it claimed contained its trade secrets; thus, here, there is little doubt here

                                  27   that Defendants have been put on adequate notice. Compare Vendavo, Inc. v. Price f(x) AG, No.

                                  28   17-CV-06930-RS, 2018 U.S. Dist. LEXIS 48637, *6, 9 (N.D. Cal. Mar. 23, 2018) (where plaintiff
                                                                                         18
                                         Case 3:20-cv-05505-EMC Document 32 Filed 11/02/20 Page 19 of 28




                                   1   alleged as trade secrets “‘information not expressly covered by its patents [such as] source code,

                                   2   customers lists and customer related information, pricing information, vendor lists and related

                                   3   information, marketing plans and strategic business development initiatives,’” etc., holding that

                                   4   description was set out in too “broad, categorical terms” and therefore was insufficient).

                                   5           As for the description of the trade secrets allegedly misappropriated by Mr. Machette and

                                   6   Mr. Brush, it is admittedly a closer call. However, the Court still concludes that the trade secrets

                                   7   have been adequately identified, particularly because of the specific circumstances involved in this

                                   8   case (i.e., a misappropriation in the insurance industry context) and because of Gallagher’s

                                   9   clarification at the hearing that the trade secrets at issue were client contact information and client

                                  10   policy information (i.e., not just general policy information).

                                  11           2.      Failure to State a Claim for Relief

                                  12           Defendants argue next that, even if Gallagher has adequately identified the trade secrets at
Northern District of California
 United States District Court




                                  13   issue, it has still failed to state a claim for relief because it has not adequately pled that any

                                  14   defendant engaged in an act of misappropriation.

                                  15                   “Under both the DTSA [Defend Trade Secrets Act] and the CUTSA
                                                       [California Uniform Trade Secrets Act], “misappropriation” means
                                  16                   either (1) the “[a]cquisition of a trade secret by another person who
                                                       knows or has reason to know that the trade secret was acquired by
                                  17                   improper means;” or (2) the “[d]isclosure or use of a trade secret of
                                                       another without express or implied consent.” 18 U.S.C. § 1839(5);
                                  18                   Cal. Civ. Code § 3426.1(b).
                                  19   Alta Devices, 343 F. Supp. 3d at 877.

                                  20                   a.      Ms. Heater and Mr. Brush

                                  21           As a starting point, the Court considers the alleged misconduct of Ms. Heater and Mr.

                                  22   Brush (who worked with Mr. Tarantino and Mr. Machette, respectively). According to Gallagher,

                                  23   both Ms. Heater and Mr. Brush emailed trade secrets to their personal email accounts in the two-

                                  24   to three-month period before they resigned; they then used that information to woo Gallagher

                                  25   clients to Alliant and at least some clients did, in fact, leave for Alliant. These allegations are

                                  26   sufficient to support a claim for misappropriation against Ms. Heater and Mr. Machette. What is

                                  27   important is the timing of the emails and the fact that the emailed information related to clients

                                  28   who did actually leave Gallagher shortly thereafter. Defendants protest that the allegations do not
                                                                                           19
                                         Case 3:20-cv-05505-EMC Document 32 Filed 11/02/20 Page 20 of 28




                                   1   preclude an innocent explanation – e.g., Ms. Heater and Mr. Brush could well have been emailing

                                   2   information to their personal email accounts simply as part of their work for Gallagher,

                                   3   particularly given that the time period is when quarantine started.

                                   4           The problem for Defendants is that (1) all reasonable inferences at this juncture are to be

                                   5   made in Gallagher’s favor and (2) “[i]f there are two alternative explanations, one advanced by

                                   6   defendant and the other advanced by plaintiff, both of which are plausible, plaintiff’s complaint

                                   7   survives a motion to dismiss under Rule 12(b)(6). Plaintiff’s complaint may be dismissed only

                                   8   when defendant’s plausible alternative explanation is so convincing that plaintiff’s explanation is

                                   9   implausible.” Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011). Compare Eclectic Props. E.,

                                  10   Ltd. Liab. Co. v. Marcus & Millichap Co., 751 F.3d 990, 996-97 (9th Cir. 2014) (stating that,

                                  11   “‘[w]hen faced with two possible explanations, only one of which can be true and only one of

                                  12   which results in liability, plaintiffs cannot offer allegations that are merely consistent with their
Northern District of California
 United States District Court




                                  13   favored explanation but are also consistent with the alternative explanation[;] [s]omething more is

                                  14   needed, such as facts tending to exclude the possibility that the alternative explanation is true, in

                                  15   order to render plaintiffs’ allegations plausible’”).

                                  16                  b.        Mr. Tarantino and Mr. Machette

                                  17           The Court next evaluates the alleged misappropriation by Mr. Tarantino and Mr. Machette.

                                  18   According to Gallagher, Mr. Tarantino directed Ms. Heater to steal the trade secrets, and Mr.

                                  19   Machette did the same with Mr. Brush. The main question here is whether there are sufficiently

                                  20   specific facts to support the conclusory allegations that Mr. Tarantino and Mr. Machette gave such

                                  21   a directive.

                                  22           The Court concludes there are. For example, it is plausible that Mr. Tarantino directed Ms.

                                  23   Heater because they had previously worked together at Tarantino Insurance Brokerage, they both

                                  24   left that firm at the same time to work for Gallagher, they continued to work closely together at

                                  25   Gallagher, and they both left Gallagher at the same time. In addition, just weeks before he

                                  26   resigned, Mr. Gallagher essentially wined and dined a client; that client was one of the clients

                                  27   whose information Ms. Heater emailed herself, and that client was one of the clients that left

                                  28   Gallagher for Alliant.
                                                                                          20
                                           Case 3:20-cv-05505-EMC Document 32 Filed 11/02/20 Page 21 of 28




                                   1             As for Mr. Machette, it is arguably a closer call. There are fewer allegations to support a

                                   2   directive from him to Mr. Brush. Nevertheless, the Court holds that the allegations are still

                                   3   adequate to support a claim for trade secret misappropriation. Gallagher has alleged that Mr.

                                   4   Brush is Mr. Machette’s son and law and that the two worked closely at Gallagher, and even left

                                   5   Gallagher at the same time.

                                   6                    c.      Alliant

                                   7             Finally, the Court considers the alleged misappropriation by Alliant. Similar to above,

                                   8   Gallagher charges Alliant with giving the directive to take the trade secrets. But here there are no

                                   9   specific facts to support Alliant giving such a directive. Mr. Tarantino, Ms. Heater, Mr. Machette,

                                  10   and Mr. Brush could well have taken the trade secrets from Gallagher without Alliant’s knowledge

                                  11   – even if Alliant ultimately benefitted from their acquisition and use of the trade secrets. In its

                                  12   papers, Gallagher has suggested that one can reasonably infer Alliant’s directive because the
Northern District of California
 United States District Court




                                  13   company has a pattern or practice of stealing trade secrets from their competitors and using the

                                  14   trade secrets to solicit customers/employees of the competitors. However, the pattern/practice

                                  15   evidence cited by Gallagher is simply the fact that Alliant has been sued twice and temporary

                                  16   injunctive relief was issued against it. Ultimately, those cases settled.4

                                  17             Accordingly, the Court dismisses the trade secret misappropriation claim against Alliant

                                  18   but not the individual defendants. This dismissal is without prejudice; Gallagher can later move

                                  19   for leave to amend if it uncovers evidence in discovery.

                                  20   D.        State Law Claims – Common Law and § 17200

                                  21             The remaining claims in Gallagher’s complaint are state law claims based on the common

                                  22   law or § 17200.5 As to these claims, Defendants assert that dismissal is warranted because all

                                  23
                                       4
                                  24     At the hearing, Gallagher also argued that Alliant gives individuals it hires an incentive to take
                                       trade secrets and clients with them when they leave their employers for Alliant – i.e., because
                                  25   Alliant structures employee compensation based on the volume of business the individuals bring
                                       with them to Alliant. An incentive, however, particularly one that appears facially rational, is not
                                  26   the same thing as a directive to violate the law.
                                       5
                                  27       The causes of action are:

                                  28             (4)    Breach of fiduciary duty (Mr. Tarantino and Mr. Machette only).
                                                 (5)    Aiding and abetting of unlawful client and employee solicitation, breach of
                                                                                         21
                                           Case 3:20-cv-05505-EMC Document 32 Filed 11/02/20 Page 22 of 28




                                   1   claims are preempted by the California Uniform Trade Secrets Act (“CUTSA”). Defendants

                                   2   further argue that Gallagher fails to state a claim for relief for the remaining claims.

                                   3           1.     Preemption

                                   4
                                                      CUTSA includes a savings clause (Section 3426.7[6]) that
                                   5                  “preempt[s] claims based on the same nucleus of facts as trade
                                                      secret misappropriation.” The savings clause does not affect
                                   6                  “contractual remedies” and civil remedies “that are not based upon
                                                      misappropriation of a trade secret.” “The preemption inquiry for
                                   7                  those causes of action not specifically exempted by § 3426.7(b)
                                                      focuses on whether other claims are not more than a restatement of
                                   8                  the same operative facts supporting trade secret misappropriation. . .
                                                      If there is no material distinction between the wrongdoing alleged in
                                   9                  a [C]UTSA claim and that alleged in a different claim, the [C]UTSA
                                                      claim preempts the other claim.”
                                  10
                                                      Following the nucleus of facts test, a number of Courts . . . have
                                  11                  held that CUTSA may supersede various claims including, inter
                                                      alia, claims for conversion, common count, quantum meruit, unjust
                                  12                  enrichment, breach of confidence, unfair competition, and
Northern District of California
 United States District Court




                                                      intentional and negligent misrepresentation where the wrongdoing
                                  13                  alleged in connection with such claims is the misappropriation of
                                                      trade secrets.
                                  14

                                  15
                                                      fiduciary duty, and trade secret and confidential information misappropriation
                                  16                  (Alliant only).
                                               (6)    Intentional interference with prospective economic advantage (all Defendants).
                                  17           (7)    Intentional interference with contractual relations (Alliant only).
                                               (8)    Violation of California Business & Professions Code § 17200 (all Defendants).
                                  18           (9)    Unjust enrichment (all Defendants).
                                               (10)   Conspiracy (all Defendants).
                                  19           (11)   Temporary and permanent injunctive relief (all Defendants).
                                       6
                                  20    Section 3426.7 does not contain a clear preemption provision. However, California cases have
                                       construed the statute as implicitly having a preemption provision:
                                  21
                                                      [S]ection 3426.7[] reads in pertinent part as follows: “(a) Except as
                                  22                  otherwise expressly provided, this title does not supersede any
                                                      statute relating to misappropriation of a trade secret, or any statute
                                  23                  otherwise regulating trade secrets. [¶] (b) This title does not affect
                                                      (1) contractual remedies, whether or not based upon
                                  24                  misappropriation of a trade secret, (2) other civil remedies that are
                                                      not based upon misappropriation of a trade secret, or (3) criminal
                                  25                  remedies, whether or not based upon misappropriation of a trade
                                                      secret.” Section 3426.7 thus “expressly allows contractual and
                                  26                  criminal remedies, whether or not based on trade secret
                                                      misappropriation.” “At the same time, §3426.7 implicitly preempts
                                  27                  alternative civil remedies based on trade secret misappropriation.”

                                  28   K.C. Multimedia, Inc. v. Bank of Am. Tech. & Operations, Inc., 171 Cal. App. 4th 939, 954, 90
                                       Cal. Rptr. 3d 247, 258 (2009).
                                                                                     22
                                         Case 3:20-cv-05505-EMC Document 32 Filed 11/02/20 Page 23 of 28




                                   1   SunPower Corp. v. SolarCity Corp., No. 12-CV-00694-LHK, 2012 U.S. Dist. LEXIS 176284, at

                                   2   *9-11 (N.D. Cal. Dec. 11, 2012).

                                   3           In the instant case, Defendants argue that the remaining claims – which include claims for

                                   4   breach of fiduciary duty, tortious interference, and unfair competition – are preempted because

                                   5   they are based on the same nucleus of facts as the CUTSA claim. The Court agrees but only in

                                   6   part.

                                   7           As the complaint is currently pled, Gallagher’s claims are predicated in part on trade secret

                                   8   misappropriation. See Compl. ¶ 95 (in aiding and abetting claim, alleging that “[t]he acts of

                                   9   unlawful client solicitation, employee solicitation, fiduciary duty breaches, and trade secret and

                                  10   confidential information misappropriation detailed above were done at the behest of, and with

                                  11   substantial assistance from[] Alliant”); Compl. ¶ 102 (in claim for intentional interference with

                                  12   prospective economic advantage, alleging that “Defendants engaged in wrongful conduct . . . by . .
Northern District of California
 United States District Court




                                  13   . breaching their written and enforceable contractual obligations . . . , misappropriating Gallagher’s

                                  14   trade secrets and confidential information . . . , and breaching or encouraging the breach of [Mr.]

                                  15   Tarantino’s and [Mr.] Machette’s fiduciary duties . . . .”); Compl. ¶ 107 (making a similar

                                  16   allegation for claim for intentional interference with contract); Compl. ¶¶ 111, 114 (in § 17200 and

                                  17   unjust enrichment claims, referring to, inter alia, use of Gallagher’s trade secrets and confidential

                                  18   information). To that extent, there is preemption.

                                  19           However, as indicated above, the claims are also based on conduct that does not implicate

                                  20   trade secret misappropriation. For example, for the claim for breach of fiduciary duty, Gallagher

                                  21   has alleged misconduct on the part of Mr. Tarantino and Mr. Machette independent of any trade

                                  22   secrets. See, e.g., Opp’n at 19 (“Competing with Gallagher on behalf of a competitor while still

                                  23   employed with Gallagher is a clear-cut breach of fiduciary duty, regardless of whether Defendants

                                  24   used any trade secrets to do so.”). To that extent, there can be no basis for CUTSA preemption.

                                  25   See Henry Schein, Inc. v. Cook, No. 16-cv-03166-JST, 2017 U.S. Dist. LEXIS 29183, at *7 (N.D.

                                  26   Cal. Mar. 1, 2017) (concluding that claim for breach of fiduciary duty was not preempted because

                                  27   “[the defendant] did not necessarily rely on [the plaintiff’s] trade secrets when she solicited

                                  28   customers to move their business to [another company]”).
                                                                                         23
                                         Case 3:20-cv-05505-EMC Document 32 Filed 11/02/20 Page 24 of 28




                                   1           2.     Failure to State a Claim for Relief

                                   2           Because the claims are not entirely preempted by the CUTSA, the Court turns to

                                   3   Defendants’ alternative argument that the claims should be dismissed for failure to state a claim

                                   4   for relief.

                                   5                  a.      Breach of Fiduciary Duty (Mr. Tarantino and Mr. Machette Only)

                                   6           In support of the claim for breach of fiduciary duty, Gallagher alleges as follows: (1) Mr.

                                   7   Tarantino and Mr. Machette both held positions of trust and authority at Gallagher based on their

                                   8   jobs as “high level[] supervisors and managers of Gallagher,” Compl. ¶ 88; (2) they thus owed

                                   9   Gallagher a fiduciary duty; and (3) they breached that duty by soliciting customers and employees

                                  10   “while they were still employed at Gallagher.” Compl. ¶ 90. Consistent with the analysis in the

                                  11   trade secret misappropriation section, Gallagher has made sufficient allegations that Mr. Tarantino

                                  12   and Mr. Machette breached their fiduciary duty.
Northern District of California
 United States District Court




                                  13                  b.      Aiding and Abetting (Alliant Only)

                                  14           Gallagher brings an aiding and abetting claim against Alliant because it “provided

                                  15   substantial assistance to the Individual Defendants in their unlawful client solicitation, employee

                                  16   solicitations, [and] fiduciary duty breaches.” Compl. ¶ 97. Consistent with the analysis in the

                                  17   trade secret misappropriation section, there are insufficient allegations in the complaint that

                                  18   Alliant directed the individual defendants to engage in illegal conduct. The Court therefore

                                  19   dismisses the claim, but leaves open the possibility of amendment later.

                                  20                  c.      Intentional Interference with Prospective Economic Advantage (All

                                  21                          Defendants)

                                  22
                                                      The elements of an interference with prospective economic
                                  23                  advantage claim are "(1) an economic relationship between the
                                                      plaintiff and some third party, with the probability of future
                                  24                  economic benefit to the plaintiff; (2) the defendant's knowledge of
                                                      the relationship; (3) intentional acts on the part of the defendant
                                  25                  designed to disrupt the relationship; (4) actual disruption of the
                                                      relationship; and (5) economic harm to the plaintiff proximately
                                  26                  caused by the acts of the defendant." CRST Van Expedited, Inc. v.
                                                      Werner Enters., Inc., 479 F.3d 1099, 1108 (9th Cir. 2007) (quoting
                                  27                  Korea Supply Co. v. Lockheed Martin Corp., 29 Cal. 4th 1134,
                                                      1153, 131 Cal. Rptr. 2d 29, 63 P.3d 937 (2003)). A plaintiff must
                                  28                  "allege an act that is wrongful independent of the interference
                                                                                         24
                                         Case 3:20-cv-05505-EMC Document 32 Filed 11/02/20 Page 25 of 28



                                                      itself." Id. (citing Della Penna v. Toyota Motor Sales, U.S.A., Inc.,
                                   1                  11 Cal 4th 376, 392-93, 45 Cal. Rptr. 2d 436, 902 P.2d 740 (1995)).
                                                      "[A]n act is independently wrongful if it is unlawful, that is, if it is
                                   2                  proscribed by some constitutional, statutory, regulatory, common
                                                      law, or other determinable legal standard." Korea Supply, 29 Cal.
                                   3                  4th at 1159.
                                   4   Rheumatology Diagnostics Lab., Inc. v. Aetna, Inc., No. 12-cv-05847-WHO, 2013 U.S. Dist.

                                   5   LEXIS 151128, at *69 (N.D. Cal. Oct. 18, 2013).

                                   6          In the claim for intentional interference with prospective economic advantage, Gallagher

                                   7   alleges that Defendants interfered with the relationships that Gallagher had with its customers by

                                   8   soliciting the customers. See Compl. ¶ 102. Consistent with the analysis in the trade secret

                                   9   misappropriation section, Gallagher would appear to have – at first blush – a claim against the four

                                  10   individual defendants, but not Alliant. Defendants, however, have raised an argument as to why

                                  11   the intentional interference claim is not viable as to Ms. Heater and Mr. Brush: they, unlike their

                                  12   superiors, did not have a no solicitation provision in their employment contracts, and they, unlike
Northern District of California
 United States District Court




                                  13   their superiors, did not owe a fiduciary duty to Gallagher. No special relationship which might

                                  14   give rise to an independent fiduciary duty is alleged. In other words, there is nothing that would

                                  15   appear to make Ms. Heater and Mr. Brush’s conduct here independently wrongful. (As noted

                                  16   above, trade secret misappropriation could not be considered here because of CUTSA

                                  17   preemption.)

                                  18          Accordingly, the Court concludes that Gallagher has a viable intentional interference claim

                                  19   only as to Mr. Tarantino and Mr. Machette, but not Alliant, Ms. Heater, or Mr. Brush, but leaves

                                  20   open the possibility of amendment later.

                                  21                  d.      Intentional Interference with Contract (Alliant Only)

                                  22
                                                      The elements of intentional interference with contractual relations
                                  23                  are often listed as follows: "(1) a valid contract between plaintiff and
                                                      a third party; (2) defendant's knowledge of this contract; (3)
                                  24                  defendant's intentional acts designed to induce a breach or disruption
                                                      of the contractual relationship; (4) actual breach or disruption of the
                                  25                  contractual relationship; and (5) resulting damage." Quelimane Co.,
                                                      Inc. v. Stewart Title Guaranty Co., 19 Cal. 4th 26, 55 (1998)
                                  26                  (quoting Pacific Gas & Electric Co. v. Bear Stearns & Co., 50 Cal.
                                                      3d 1118, 1126 (1990)).
                                  27

                                  28   Andrew Smith Co. v. Paul's Pak, Inc., 754 F. Supp. 2d 1120, 1132-33 (N.D. Cal. 2010).
                                                                                         25
                                         Case 3:20-cv-05505-EMC Document 32 Filed 11/02/20 Page 26 of 28




                                   1          In its claim for intentional interference with contract, Gallagher alleges that Alliant knew

                                   2   the individual defendants had enforceable employment contracts with Gallagher and induced them

                                   3   to breach those contracts by soliciting customers and employees. This claim is problematic for

                                   4   two reasons: (1) To the extent Gallagher focuses on breach of contract by Mr. Tarantino and Mr.

                                   5   Machette, as discussed above, the no solicitation provisions of their contracts are not enforceable;

                                   6   (2) to the extent Gallagher focuses on breach of contract by Ms. Heater and Mr. Brush, neither one

                                   7   was subject to a nonsolicitation provision.

                                   8          The Court therefore dismisses this intentional interference claim with prejudice.

                                   9                  e.      Unfair Competition (§ 17200) and Unjust Enrichment (All Defendants)

                                  10          These claims are derivative claims, and the parties agree the claims should rise or fall with

                                  11   the other claims.

                                  12                  f.      Conspiracy and Injunctive Relief (All Defendants)
Northern District of California
 United States District Court




                                  13          Defendants argue that conspiracy and injunctive relief are not independent causes of action

                                  14   but rather are (1) a theory of liability (conspiracy) or (2) a remedy for a cause of action (injunctive

                                  15   relief). Gallagher does not dispute such but offers to amend to make clear that it is asserting

                                  16   conspiracy liability and injunctive relief. The Court shall allow this amendment.

                                  17                                        III.     CONCLUSION

                                  18          For the foregoing reasons, the Court grants in part and denies in part Defendants’ motion

                                  19   to dismiss. More specifically, the Court rules as follows.

                                  20              •   Breach of contract (individual defendants only). The noncompete provisions in Mr.

                                  21                  Tarantino and Mr. Machette’s contracts are not enforceable. The Court therefore

                                  22                  dismisses with prejudice the contract claim to the extent it is based on an alleged

                                  23                  breach of the noncompete provisions by Mr. Tarantino and Mr. Machette. The

                                  24                  only remaining contract theory is that the individual defendants breached the

                                  25                  confidentiality provisions in their employment contracts. Here, Gallagher has

                                  26                  adequately pled a claim for relief.

                                  27              •   Trade secret misappropriation (federal and state) (all Defendants). Gallagher has

                                  28                  adequately pled a misappropriation claim against the four individual defendants,
                                                                                         26
                                         Case 3:20-cv-05505-EMC Document 32 Filed 11/02/20 Page 27 of 28




                                   1                but not Alliant. The dismissal of Alliant is without prejudice should Gallagher later

                                   2                uncover a basis to assert a misappropriation claim.

                                   3            •   Remaining state claims.

                                   4                   o There is partial CUTSA preemption – i.e., to the extent the claims are

                                   5                       predicated on trade secret misappropriation, but not otherwise.

                                   6                   o Breach of fiduciary duty (Mr. Tarantino and Mr. Machette only).

                                   7                       Consistent with the misappropriation claim, there is enough support a claim

                                   8                       against Mr. Tarantino and Mr. Machette.

                                   9                   o Aiding and abetting (Alliant only). Consistent with the misappropriation

                                  10                       claim, Gallagher has not pled a viable claim against Alliant. As above, the

                                  11                       dismissal is without prejudice.

                                  12                   o Intentional interference with prospective economic advantage (all
Northern District of California
 United States District Court




                                  13                       Defendants). Gallagher has adequately pled a claim against Mr. Tarantino

                                  14                       and Mr. Machette, but not Alliant, Ms. Heater, or Mr. Brush. As above, the

                                  15                       dismissal is without prejudice.

                                  16                   o Intentional interference with contractual relations (Alliant only). The claim

                                  17                       is dismissed with prejudice.

                                  18                   o Violation of § 17200 and unjust enrichment (all Defendants). These are

                                  19                       derivative claims that rise or fall with the above claims.

                                  20                   o Conspiracy and injunctive relief (all Defendants). The Court gives

                                  21                       Gallagher leave to amend so that it can assert a theory of liability

                                  22                       (conspiracy) and a remedy (injunctive relief).

                                  23   ///

                                  24   ///

                                  25   ///

                                  26   ///

                                  27   ///

                                  28   ///
                                                                                     27
                                         Case 3:20-cv-05505-EMC Document 32 Filed 11/02/20 Page 28 of 28




                                   1          Gallagher has four weeks to file an amended complaint. Gallagher may amend only where

                                   2   the Court has expressly permitted amendment at this time.

                                   3          This order disposes of Docket No. 23.

                                   4

                                   5          IT IS SO ORDERED.

                                   6

                                   7   Dated: November 2, 2020

                                   8

                                   9                                                  ______________________________________
                                                                                       EDWARD M. CHEN
                                  10                                                   United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      28
